DETAILED ACTION
WITHDRAWN OBJECTIONS
1.	The objection to the specification, of record on page 2 of the previous Action, is withdrawn.

WITHDRAWN REJECTIONS
2.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2  of the previous Action, is withdrawn

3.	The 35 U.S.C. 112, second paragraph rejection of Claim 2, of record on page 2  of the previous Action, is withdrawn

4.	The 35 U.S.C. 112, second paragraph rejection of Claim 15, of record on page 2  of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

6.	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  No specific example of the making of a film having the claimed inner bulk layer thickness and elastic modulus is disclosed.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claim is indefinite because it is unclear why pizza, sliced meat, diced meat, pasta and bread are necessarily ‘soft.’ Page 6, lines 9 – 10 of the instant specification states that pizza, sliced meat, diced meat, pasta and bread can be formed into ‘any shape,’ but it is not clear that they could be, like for example, ground meat. For purposes of examination, the term ‘soft is interpreted to mean ‘flexible.’ The phrase ‘sliced processed meat’ is a repetition of ‘sliced meat.’

Claim Rejections – 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	 Claims 1 — 2, 4-—5, 7, 9 – 10, 12 — 13, 15, 17, 19, 24, 26 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fanfani (WO 2011/138320 A1).
With regard to Claim 1, Fanfani et al disclose a film that is crosslinked (paragraph 0097)
comprising, in Example 2, a film having an average thickness of 51 microns and comprising a layer ‘Io,’ followed by layer ‘EVA1,’ then by a layer ‘tie,’ then by a layer ‘PA6.66a,’ then by a
layer ‘EVOH,’ then by a layer ‘PA6.66a,’ then by a layer ‘tie,’ then by a layer ‘EVA1’ then by a
layer ‘HDPE’ (paragraph 0137); the thicknesses are, in microns, 3.0, 7.5, 4.5, 3.5, 7.0, 3.5, 4.5,
13.5, 5.0 (paragraph 0137); ‘Io’ is Surlyn 1702 (paragraph 0118) and ‘EVA1’ is Elvax 3165
(paragraph 0119) and ‘PA6.66a’ is Ultramid C33 01 (paragraph 0124) and ‘EVOH’ is Soarnol
AT 4403 (paragraph 0128) and ‘HDPE’ is Rigidex HD6070FA (paragraph 0129); the film is
therefore identical in layer structure to Film 1, in Table 2 of the instant specification; the layer
‘Io’ is therefore an outer sealing layer, the layer ‘HDPE’ is an outer abuse layer and ‘EVA1’ is
an inner bulk layer that is 27% of the thickness of the film; the film is heat sealed to a support
member (paragraph 0112), therefore welded to a support, onto which a product is loaded,
because it is positioned on the support member, and a vacuum is used to conform the film to the
shape of the product (paragraph 0112); the film is therefore a web that is draped over the product
and welded to the part of the support not covered by the product; because the film is identical to
Film 1, except that the layers “PA6.66a’ are 3.5 microns instead of 2.5 microns, the film has the

example, it would have been obvious for one of ordinary skill in the art to provide for a thickness
of 2.5 microns. The claimed elastic modulus would therefore be obtained. Although the claimed
percentage of the inner bulk layer is 27% of the thickness of the film, the percentage of the
thickness of the film would be sufficiently close to the claimed percentage of the thickness of the
film that one of ordinary skill in the art would have expected the same properties. There is a
prima facie case of obviousness because the percentage of the thickness of the film would be
sufficiently close to the claimed percentage of the thickness of the film that one of ordinary skill
in the art would have expected the same properties. MPEP 2144.05. Fanfani et al do not explicitly disclose a product that is sliced meat. However, Fanfani et al disclose that vacuum packaging is an attractive way of packaging fresh red meat (paragraph 0006). It would have been obvious for one of ordinary skill in the art to provide for any fresh red meat, including fresh red meat that is sliced, as Fanfani et al disclose that vacuum packaging is an attractive way of packaging fresh red meat.
With regard to Claim 2, the layer “PA6.66a’ is therefore an inner polyamide layer having
the claimed percentage of the thickness of the film.
With regard to Claim 4, the claimed tensile strength is therefore disclosed.
With regard to Claim 5, the claimed elongation at break is disclosed (paragraph 0078).
With regard to Claim 7, an inner gas barrier is therefore disclosed.
With regard to Claim 9, two inner polyamide layers are therefore disclosed, and the
claimed percentage of polyamide in the film is therefore disclosed.
With regard to Claim 10, the inner polyamide layers consist of a crystalline polyamide
(paragraph 0088).

polyamide layers comprising 100% polyamide by weight are therefore disclosed.
With regard to Claims 13, 15 and 17, the polyamide layer therefore does not comprise
amorphous polyamides.
With regard to Claim 19, a second inner bulk layer is therefore disclosed.
With regard to Claim 24, the claimed modulus is therefore disclosed.
With regard to Claim 26, the support comprises polypropylene (paragraph 0106).
With regard to Claim 30, an inner bulk layer having a thickness that is 40 to 60% of the total thickness of the film is disclosed (paragraph 0050). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

	
11. 	Claims 1 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Takashashi et al U.S. Patent No. (6,329,465 B1) in view of Fanfani (WO 2011/138320 A1).
With regard to Claim 1, Takahashi et al disclose a laminated film sealant having a
Young’s modulus of 3,500 kg/cm2 and a thickness of 10 to 60 m (column 57, lines 29 — 36); the film is a multi — layer film (column 6, lines 28 — 34), therefore comprising two layers, and each layer comprises a composition comprising LDPE (column 6, lines 38 — 50); the laminated film sealant is laminated to a substrate to obtain a film (column 57, lines 34 — 40); the film therefore has a higher Young’s modulus than the laminated film sealant; the substrate is HDPE (column 39, lines 7 — 11), and is therefore an outer abuse layer, and one layer of the laminated film sealant is an outer sealing layer comprising LDPE and the other layer is an inner bulk layer

claimed range, the disclosed range overlaps the claimed range. It would have been obvious for
one of ordinary skill in the art to provide for any amount within the disclosed range, including
those amounts that overlap the claimed range. MPEP 2144.05. Takahashi et al do not explicitly
disclose the Young’s modulus in the longitudinal direction. However, it would have been
obvious for one of ordinary skill in the art to provide for the claimed Young’s modulus in the
longitudinal direction, as the claimed Young’s modulus is disclosed. Takahashi et al also do not
explicitly disclose that the thickness of the film is lower than 90 microns, or that the inner bulk
layer is 30 — 80% of the thickness of the film, or that the film is crosslinked. However, it is
disclosed that in the making of a film for packaging, including a film for vacuum wrap
packaging or skin packaging, the film is crosslinked (column 43, lines 1 — 10), and the layers
comprising the composition are at least 10% of the film (column 45, lines 65 — 67). It therefore
would have been obvious for one of ordinary skill in the art to provide for crosslinking, in order
to provide a film for packaging. Although the disclosed ranges of film thickness and percent
thickness of the inner bulk layer are not identical to the claimed ranges, the disclosed ranges
overlap the claimed ranges. It would have been obvious for one of ordinary skill in the art to
provide for any amounts within the disclosed ranges, including those amounts that overlap the
claimed ranges. MPEP 2144.05. Takahashi et al fail to disclose a vacuum skin package comprising a web comprising a product loaded onto a support and a web comprising the film
draped over the product and welded to the part of the support not covered by the product.
Fanfani et al teach a vacuum skin package comprising a film heat sealed to a support
member (paragraph 0112), therefore welded to a support, onto which a product is loaded,
because it is positioned on the support member, and a vacuum used to conform the film to the

It therefore would have been obvious for one of ordinary skill in the art to provide for a
vacuum skin package comprising a film welded to a support, onto which a product is loaded,
and a vacuum used to conform the film to the shape of the product, in order to enclose food as
taught by Fanfani et al. The film would therefore be a web that is draped over the product and
welded to the part of the support not covered by the product.
Fanfani et al do not explicitly teach a product that is sliced meat. However, Fanfani et al teach that vacuum packaging is an attractive way of packaging fresh red meat (paragraph 0006). It would have been obvious for one of ordinary skill in the art to provide for any fresh red meat, including fresh red meat that is sliced, as Fanfani et al teach that vacuum packaging is an attractive way of packaging fresh red meat.
With regard to Claim 26, a support comprising polypropylene is taught by Fanfani et al
(paragraph 0106).

ANSWERS TO APPLICANT’S ARGUMENTS
12.	Applicant’s arguments regarding the objection to the specification, 35 U.S.C. 112, second paragraph rejection of Claim 1, 35 U.S.C. 112, second paragraph rejection of Claim 2 and 35 U.S.C. 112, second paragraph rejection of Claim 15, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 1 — 2, 4-—5, 7, 9 – 10, 12 — 13, 15, 17, 19, 21 — 22, 24 and 26 as being unpatentable over Fanfani (WO 2011/138320 A1) and 35 U.S.C. 103(a) rejection of Claims 1 and 26 as being unpatentable over

Applicant argues, on page 11 of the remarks dated August 13, 2021, that the film disclosed by Fanfani et al does not have the claimed elastic modulus, because the film disclosed by Fanfani et al is not identical to the claimed film, and the films are not sufficiently close that one of ordinary skill in the art would have expected them to have the same properties.
However, because the only difference is that the layers “PA6.66a’ are 3.5 microns instead of 2.5 microns, the only difference between the film disclosed by Fanfani et al and the claimed film is a total difference of 2 microns. The film disclosed by Fanfani et al and the claimed film are therefore sufficiently close that one of ordinary skill in the art would have expected them to have the same properties. Furthermore, as stated in the previous Action, because the thickness of 3.5 microns is merely disclosed as one example, it would have been obvious for one of ordinary skill in the art to alternatively provide for a different thickness, such as 2.5 microns.
Applicant also argues, on page 12, that the film disclosed by Fanfani et al is for packaging hard foods, not for sliced meat.
However, the packaging of meat is disclosed in paragraph 0006 of Fanfani et al. It would have been obvious for one of ordinary skill in the art to provide for the packaging of any sliced meat, as the packaging of meat is disclosed.
Applicant also argues, on page 14, that the disclosure of Takahashi et al is open – ended with broad alternatives, and that the disclosed film is not specifically a shrink film or oriented or cross linked.
.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782